at the sentencing hearing. 2 Appellant failed to demonstrate good cause
                because his claim that trial counsel was ineffective was itself procedurally
                barred. Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003).
                Therefore, we conclude the district court did not err in denying appellant's
                petition, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                         11
                                                   Hardesty
                                                               ,A frea.4±,




                                                                                   J.



                                                                                   J.




                      2 We note that appellant's reliance on Martinez is misplaced for two
                reasons. First, Martinez provides good cause based on ineffective
                assistance of post-conviction counsel for a federal court to consider claims
                that were procedurally defaulted in state court. This is appellant's first
                post-conviction petition; therefore, there is no claim of ineffective
                assistance of post-conviction counsel. Second, we have recently held that
                Martinez does not apply to Nevada's statutory post-conviction procedures.
                See Brown v. McDaniel,          Nev. , P.3d (Adv. Op. No. 60,
                August 7, 2014).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                      cc:   Hon. Elissa F. Cadish, District Judge
                            Ralph Fuller
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF

     NEVADA
                                                          3
(0) 1947A    .ze/w4